Name: Commission Regulation (EC) No 822/98 of 17 April 1998 concerning the stopping of fishing for horse mackerel by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 EN Official Journal of the European Communities21. 4. 98 L 117/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 822/98 of 17 April 1998 concerning the stopping of fishing for horse mackerel by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 45/98 of 19 December 1997 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 783/98 (4), provides for horse mackerel quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas the quota of horse mackerel in the waters of ICES divisions Vb (EC-zone), VI, VII, VIIIa, b, d, e, XII and XIV, allocated to Portugal for 1998, has been exhausted by exchanges of quota; whereas Portugal has prohibited fishing for this stock as from 30 March 1998; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 The quota of horse mackerel in the waters of ICES divi- sions Vb (EC-zone), VI, VII, VIII a, b, d, e, XII and XIV, allocated to Portugal for 1998, is deemed to be exhausted. Fishing for horse mackerel in the waters of ICES divisions Vb (EC-zone), VI, VII, VIII a, b, d, e, XII and XIV by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the retention on board, the tran- shipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 30 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 1. (4) OJ L 113, 15. 4. 1998, p. 8.